Citation Nr: 0805560	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is of record.

Following the issuance of the most recent statement of the 
case in October 2007, the veteran submitted to the Board 
additional evidence, to include additional argument regarding 
the etiology of his low back disability and medical articles 
describing back problems and injuries.  This evidence was 
submitted without a waiver of initial consideration of the 
evidence by the agency of original jurisdiction.  As the 
additional evidence is essentially cumulative of evidence 
already of record, that is, it does not have a bearing on the 
issue of a nexus between the veteran's low back disability 
and service, referral of the evidence to the RO 38 C.F.R. § 
20.1304(c) is not required.  

In July 2007, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

An acquired low back disability was not affirmatively shown 
to have been present during service, degenerative joint 
disease was not manifest to a compensable degree within one 
year of separation from service, and the current low back 
disability, diagnosed after service, is unrelated to a 
disease, injury, or event of service origin.


CONCLUSION OF LAW

An acquired low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2002, in November 2004, and in 
August 2007.  The veteran was notified of the evidence needed 
to substantiate the claim of service connection for an 
acquired low back disability, namely, evidence of current 
disability; evidence of an injury or disease or event in 
service, causing injury or disease, or an injury, or a 
disease was made worse during service; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that notice of the degree of disability 
assignable was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  As the claim for 
service connection is denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination in August 2007.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.

Factual Background

In statements and in testimony, the veteran contends that he 
is entitled to service connection for an acquired low back 
disability as due to parachute injuries incurred in service.  

The veteran's DD 214 shows that he was awarded a Parachute 
Badge.  

The service medical records disclose that in December 1969 
and in January 1970, the veteran presented complaints of 
chronic right hip pain and pain in the low back.  X-rays of 
the right hip and lumbosacral spine were within normal 
limits.  The clinician noted no objective findings.  On 
separation examination in January 1970, the veteran's spine 
and other musculoskeletal system were clinically evaluated as 
normal.  The clinician noted complaints of occasional right 
hip pain. 

After service, private medical reports starting in 1976, 
recorded complaints of severe pain in the back and the right 
leg.  June 1977 X-rays revealed a transitional vertebra 
involving the first sacral segment with possible narrowing of 
disc space and possible fusion of the transverse process on 
the left.  The clinician was unsure as to whether the 
transitional vertebra caused the veteran's low back pain.  No 
diagnosis was provided, however, the clinician noted possible 
early degenerative disc disease, early rheumatoid spondylitis 
or a mechanical derangement of the low back associated with 
the transitional vertebra.  

An August 1979 lumbar myelogram, showed a transitional 
lumbosacral vertebra with pseudo articulation between the 
transverse process and the sacrum on the right, which 
demonstrated some degenerative changes.  The examination 
results were otherwise normal.  

Outpatient treatment records from March 1981 to November 
1981, showed treatment for right hip and low back pain.  A 
September 1981 X-ray of the lumbosacral spine revealed a 
partially sacralized fifth lumbar vertebra, the remainder of 
the lumbar spine appeared normal.      

In March 1983, the veteran underwent a VA examination.  He 
reported a history of pain radiating to the right hip since 
1970, as related to hard falls while parachuting in service.  
Following a physical evaluation of the veteran and an X-ray 
of the lumbosacral spine, the examiner found that the veteran 
presented symptoms that appeared to be related to 
intermittent right sciatic nerve root irritation.  

On VA examination in October 1983, the veteran reported a 
history of low back pain originating with an in-service 
parachute incident.  The veteran's physical examination 
produced normal results.  The examiner diagnosed a normal 
back with occasional back pain of unknown etiology.  

In May 1988, Dr. P.L.P. determined that that the veteran's 
back problems were due to a herniated disc, rather than the 
congenital transitional vertebra condition.  Dr. P.L.P. 
indicated that that there was no way of telling when the disc 
was ruptured.  

In February 1988, the veteran underwent a laminectomy and 
discectomy, at L5-L6, right, and exploration of L4-L5, right.  
In August 1995, he underwent left L5-S1 hemi-laminotomies, 
foraminotomy and discectomy with microsurgical dissection 
techniques.

Post-service medical treatment reports starting in 1994, 
documented treatment and continued complaints of low back 
pain.  

In a February 2003 statement, the veteran's ex-wife recounted 
the veteran's ongoing complaints of back pain and back 
problems since discharge from active duty.

In August 2007, the veteran underwent a VA orthopedic 
examination.  He provided a history of acute low back and 
right hip injuries in service, secondary to a parachuting 
accident in 1970.  The veteran complained of constant sharp 
and dull low back pain radiating to the right leg.  X-rays 
revealed moderate multilevel lumbar degenerative disc 
disease.  The examiner diagnosed lumbar degenerative disc 
disease without significant radiculopathy, and moderate 
mechanical low back pain with loss of range of motion, 
secondary to the lumbar degenerative disc disease.  Based on 
the veteran's history and a review of the claims file, the 
examiner opined that the veteran's multilevel moderate lumbar 
degenerative disc disease was secondary to his lumbar 
laminectomies from a herniated disc and subsequent surgical 
intervention in 1988 and 1995.  The examiner concluded that 
the condition was not caused by or the result of in-service 
trauma.  The examiner expressed agreement with the assessment 
provided by Dr. P.L.P. in May 1988, regarding the etiology of 
the veteran's  back problems as due to a herniated disc, and 
like Dr. P.L.P., the examiner indicated that there was no way 
of telling when the disc was ruptured.  The examiner noted 
that there was no documentation in service to support a 
finding of a herniated disc during active duty.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service, which includes active duty for training.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Analysis

The service medical records do not document a low back injury 
or any low back abnormality.  However, the veteran is 
competent to describe events that he encountered during 
service, such as an injury, and this is not in dispute.  See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  The critical matter is whether 
a back disability resulted from an injury or event in 
service.  As documented in the service medical records, the 
veteran did complain of pain in the low back, but there was 
no finding or complaint or history of a low back condition, 
and X-rays taken at the time were negative.  Upon separation 
examination in January 1970, the veteran gave a history of 
occasional right hip pain, but the musculoskeletal evaluation 
was normal.  

Consequently, although low back pain was noted during 
service, the service medical records lack the combination of 
manifestations sufficient to identify any low back 
abnormality/disorder and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  As chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, complaints of low back pain were first 
documented in 1976, degenerative changes of the lumbar spine 
were first identified in 1979, and a herniated disc was not 
diagnosed until May 1988.  The period without documented low 
back complaints or findings from 1970 to 1976, is probative 
evidence against continuity of symptomatology and weighs 
against the claim that an acquired low back disability, first 
documented after service, is related to service.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).

Although the veteran is competent to describe post-service 
low back pain, it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and the current low back disability, and medical evidence is 
required to demonstrate such a relationship.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

As for service connection based on the initial documentation 
of an acquired low back disability after service under 38 
C.F.R. § 3.303(d), where as here, the determinative issue 
involves a question of medical causation, that is, medical 
evidence of an association or link between a low back 
disability and an established injury or event in service, 
competent medical evidence is required to substantiate the 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As for the medical evidence on the relationship between 
service and the current low back disability shown after 
service, the post-service medical records documented 
complaints and treatment related to a low back disability, 
but do not include a nexus opinion.  To the extent that Dr. 
P.L.P. attributed the veteran's back problems to a herniated 
disc, Dr. P.L.P. was unable to determine whether the veteran 
ruptured the disc in service or after discharge from active 
duty.  Speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Other medical records reflect the veteran's reported history 
of having a back disorder due to service.  Significantly, the 
medical professionals did not thereafter provide an opinion 
or other competent evidence linking the post-service back 
disability to service.  As such, these records do not support 
the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  
   
The only medical opinion of record that addresses the 
etiology of the veteran's current low back disability 
opposes, rather than supports, the claim.  The VA examiner in 
August 2007, opined that the veteran's multilevel moderate 
lumbar degenerative disc disease was secondary to his lumbar 
laminectomies from his herniated disc and subsequent surgical 
intervention in 1988 and 1995.  The examiner concluded that 
the condition was not caused by or the result of in-service 
trauma, and to the extent that the examiner attributed the 
veteran's current low back disability to a herniated disc, 
the examiner noted that the service medical records did not 
delineate findings consistent with a ruptured disc in 
service.  There is no competent evidence that contradicts the 
VA examiner's opinion.

As for the statements and testimony from the veteran and the 
statement from his ex-wife, relating his current low back 
disability to parachute jumps in service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372,  
(Fed. Cir. 2007).  Therefore, the statements and testimony 
from the veteran and his ex-wife, are not competent evidence 
on the question of medical causation, that is, whether the 
current acquired low back disability is related to service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for an acquired low 
back disability for the reasons articulated, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

ORDER

Service connection for an acquired low back disability is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


